DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to JP2018-029073 and PCT/JP2019/003508.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2021 and 07/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that there are two adhesive and foil placement and cutting steps for the dipole antenna, each for a different side of the substrate, one for an antenna and one for a sub-structure, in view of all other limitations present in the claims.
Maeda (2020/0302261) teaches a continuous belt for creating an antenna pattern, which has an arranging, cutting and removing step for an adhesive on a 
Eckstein (2005/0183817) teaches creating a dipole antenna based tag with a first foil and a second foil, and a first adhesive and a second adhesive, wherein the foil patterns are etched on the substrate.  However, Eckstein does not teach doing this process on a different side of a substrate, nor on a substructure.  
This is similarly true for Eckstein (2005/0187837) and Clare (2005/0184872), which have similar disclosures.
Lotya (2021/0056375) teaches a smartcard with multiple layers, including a subassembly having multiple foil layers with adhesive overlays on both sides of the card.  However, this card is not constructed with a continuous belt, and the substructure and the antenna are not located on opposite side of the smartcard.
Teng (2015/0363685) teaches a continuous belt constructed package for an RFID unit bearing a dipole antenna, wherein there is a foil forming the antenna, and adhesive tape rolled onto the package, wherein the excess materials are cut away as necessary.  Teng does not teach putting these layers on the opposite side where a substructure is located.
Kamgaing (10/886,606) teaches a dipole antenna bearing a substructure on an opposite side of the substrate bearing the dipole antenna, but is silent as to the specifics of manufacturing, particularly about cutting away foil and adhesive layers on a continuous belt.
Claims 5-8 are allowed for the same reasons as discussed above.  Claims 2-4 and 9 depend upon claim 1, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876